DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 09/27/2021 regarding 35 USC 103 have been considered but are moot in view new grounds of rejection.

3. A terminal disclaimer is filed and approved on 10/25/2021 and therefore claims 1-18 are no longer rejected under non-statutory double patenting rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-5, 9,10,12,13, 14, 15, 16 ,17 and 18 are rejected under 35 USC 103 as being unpatentable over Grasso et al; (US 5278686) in view of  Kobayashi et al (US 2002/0105693) in view of Magri et al (US 2018/0212700).
Regarding claim 1, Grasso discloses an apparatus ;( optical apparatus, see figures 1,2)  comprising an optical terminal ;(an optical terminal 1, see figure 1) that comprises: an optical switch ;(a protection device 51 in terminal 1 with an optical switch, see figures 1,2) an optical data receiver connected to receive; (optical receiver in terminal 1, see figure 1) the optical switch being optically between the optical data receiver ;(a protection device 51 in terminal 1 with an optical switch between the transmitter and receiver; see figures 1,2)  optical data transmitter configured to generate an optical output signal, in response to being signaled by the optical data receiver of a failed optical path thereto, the failed optical path being an optical path through optical switch; (based on output of the comparator 18 an optical switch 19 connected to the receiver result in the opening (failed path) of the switch 19, see figures 1,2) an electronic controller configured to ;(comparator 18, see figures 1,2).

However Grasso does not explicitly disclose an optical input signal modulated with first data, a first optical-fiber input port, and a second optical-fiber input port; modulated with second data to carry a control message in response to being signaled by the optical data receiver of a failed optical path thereto, and one of the first and second optical fiber input ports; in response to receiving the control message from the transmitter cause to change an optical-fiber input port through which the optical data receiver receives the optical input signal from said one of the first and second optical-fiber input ports to other one of the first and second optical-fiber input ports.

In a related field of endeavor, Kobayashi discloses an optical input signal modulated with first data, (an optical receiver (O/E) 8a for receiving the input signal over wavelengths λ1---λn as main signals, see paragraph 49 and figure 2) modulated with second data to carry a control message in response to being signaled by the optical data receiver of a failed optical path thereto, (optical transmitter E/O 9c receiving the control channel information over the control channel wavelength λ0 based on the control signal wavelength from the receiving node (O/E) 8a, see paragraphs 44, 45 and figure 2) in response to receiving the control message from the transmitter ;(control channel manager 1-1 based on the control channel information over the control channel wavelength λ0 from the demultiplexer (transmitter), see figure 5) cause to change an optical-fiber input port through which the optical data receiver receives the optical input signal from said one of the first and second optical-fiber input ports to other one of the first and second optical-fiber input ports;(protection switching is provided resulting in failed incoming signal path replaced with an alternative path La on the protection side, see paragraph 60 and figure 10).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the modulated and control channel information of Kobayashi with Grasso to provide protection switching between the transmission and reception apparatus and the motivation is to efficient failure recovery systems. 



In a related field of endeavor, Magri discloses a first optical-fiber input port, and a second optical-fiber input port, and one of the first and second optical fiber input ports ;(protection switch between the receiving end and the two fiber ports 16,18 connected to the working fiber and the protection fiber 10 and 12 respectively, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the optical switch with two fiber ports of Magri with Grasso and Kobayashi to provide the protection switching between the different reception/transmission of optical signals and the motivation to provide protection switching between different reception/transmission nodes in bidirectional optical communication

Regarding claim 2, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 1, wherein the optical data receiver is configured to: process the  and signal the optical data transmitter in an event of a data-recovery error

 In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, wherein the optical data receiver is configured to: process the optical input signal to recover the first data; (optical reception unit 10-2 with multiplexer processing the plurality of input signal wavelengths λ1-λn, see figure 5) and signal the optical data transmitter in an event of a data-recovery error (optical transmitter 10-1 receiving the control channel information over the control channel wavelength λ0 based on the control signal wavelength from the receiving node 10-2, see paragraph 51 and figure 5).  (Motivation same as claim 1).  

Regarding claim 3, Grasso does not explicitly disclose the apparatus of claim 1, wherein the electronic controller is connected to a plurality of photodetectors to detect one or more dither tones in the optical output signal, in an optical signal at the first optical-fiber input port, and in an optical signal at the second optical- fiber input port. 

In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, wherein the electronic controller is connected to a plurality of photodetectors to detect one or more dither tones in the optical output signal ;( plurality of photo detectors 8a, 8b for detecting the plurality of dither tones for each wavelength tones λ0, see figures 2, 4). (Motivation same as claim 1).  

However the combination of Grasso and Kobayashi does not explicitly disclose in an optical signal at the first optical-fiber input port, and in an optical signal at the second optical-fiber input port.

In a related field of endeavor, Margi discloses in an optical signal at the first optical-fiber input port, and in an optical signal at the second optical-fiber input port ;( the two fiber ports 16, 18 connected to the working fiber and the protection fiber 10 and 12 respectively, see figure 1). Motivation same as claim 1.

Regarding claim 4, the combination of Grasso and Kobayashi does not explicitly disclose the apparatus of claim 1, further comprising: a first optical fiber connected to the first optical-fiber input port; and a second optical fiber connected to the second optical-fiber input port.

In a related field of endeavor, Magri discloses the apparatus of claim 1, further comprising: a first optical fiber connected to the first optical-fiber input port; and a ;(protection switch between the receiving end and the two fiber ports 16, 18 connected to the working fiber and the protection fiber 10 and 12 respectively, see figure 1). Motivation same as claim 1.

Regarding claim 5, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 1, further comprising an optical splitter configured to: split the optical output signal into a first portion and a second portion direct the first portion to a first optical-fiber output port; and direct the second portion to a second optical-fiber output port.

In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, further comprising an optical splitter configured to: split the optical output signal into a first portion and a second portion;(demultiplexer 6-1 splitting the input signal into two groups of wavelengths λ1-λn and  λ0 respectively, see figure 5) direct the first portion to a first optical-fiber output port; and direct the second portion to a second optical-fiber output port ;(the first group of wavelengths λ1-λn is send to a first fiber output port and second portion λ0 to is send to a second fiber output port, see figure 5). Motivation same as claim 1.


Regarding claim 9, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 1, wherein the optical data transmitter comprises a tunable laser configured to change a carrier wavelength of the optical output signal. 

In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, wherein the optical data transmitter comprises a tunable laser configured to change a carrier wavelength of the optical output signal ;(optical transmission unit 10-1 generating plurality of optical signals with plurality of carrier wavelengths λ1—λn, see figure 5). Motivation same as claim 1.

Regarding claim 10, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 9, wherein the optical data transmitter is further configured to generate the optical output signal to carry a dither tone; and wherein the optical data transmitter is configured to change a frequency of the dither tone if the tunable laser changes the carrier wavelength

In a related field of endeavor, Kobayashi discloses the apparatus of claim 9, wherein the optical data transmitter is further configured to generate the optical output signal to carry a dither tone; (optical transmission unit 10 generating the control channel information (dither tone)  over the control channel wavelength λ0, see figure 5)  and wherein the optical data transmitter is configured to change a frequency of the dither tone if the tunable laser changes the carrier wavelength ;(the control frame has multiple control channel parameters F1----Fn based on multiple wavelengths λ1—λn, see paragraph 46 and figure 4). Motivation same as claim 1. 

Regarding claim 12, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 1, wherein the electronic controller is configured to recognize two or more different dither tones.

Kobayashi discloses the apparatus of claim 1, wherein the electronic controller is configured to recognize two or more different dither tones; (multiple control channel parameters F1-Fn are based on multiple wavelengths λ1—λn, see paragraph 46 and figure 4 and protection switching controller 3 receiving the multiple control channel parameters F1-Fn are based on multiple wavelengths, see figure 2). Motivation same as claim 1.

Regarding claim 13, the combination of Grasso and Margi does not explicitly disclose the apparatus of claim 1, wherein the first data comprise first payload data; and wherein the second data comprise different second payload data.
 wherein the first data comprise first payload data; (the first plurality of wavelengths λ1- λn carrying the optical data traffic, see paragraph 35) and wherein the second data comprise different second payload data ;(the second wavelength λ0 carries control channel data using control parameters see figure 4). (Motivation same as claim 1).

Regarding claim 14, the combination of Kobayashi and Grasso does not explicitly disclose the apparatus of claim 1, wherein the optical data transmitter is configured to cause the optical output signal to carry a dither tone, the control message being encoded in the dither tone.

In a related field of endeavor, Magri discloses the apparatus of claim 1, wherein the optical data transmitter is configured to cause the optical output signal to carry a dither tone, the control message being encoded in the dither tone ;(tone (dither tone) is superimposed on the control signal by superimposing the modulation onto a control signal 700, see paragraph 63 and figure 7a).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the tone modulation of Magri with Kobayashi and 

Regarding claim 15, the combination of Kobayashi and Grasso does not explicitly disclose the apparatus of claim 1, wherein the control message is optically transmitted in-band together with the second data.

In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, wherein the control message is optically transmitted in-band together with the second data ;(one of the unused wavelength out of λ1- λn is allocated to the control channel which carries control channel data using control parameters, see paragraph 35 and figure 4). (Motivation same as claim 1).

Regarding claim 16, the combination of Grasso and Kobayashi discloses the apparatus of claim 15, wherein the control message is non-intrusive to the second data.

In  a related field of endeavor, Kobayashi discloses the apparatus of claim 15, wherein the control message is non-intrusive to the second data; (the control channel which carries control channel data using control parameters (second payload data) is carried using unused (no data information) wavelength out of λ1- λn, see paragraph 35 and figure 4). (Motivation same as claim 1).

Regarding claim 17, the combination of Grasso and Kobayashi does not explicitly disclose the apparatus of claim 1, wherein the optical terminal further comprises: a photodetector electrically connected to the electronic controller; and a section of optical fiber to transmit the optical output signal between the optical data transmitter and the photodetector.

In a related field of endeavor, Magri discloses the apparatus of claim 1, wherein the optical terminal further comprises: a photodetector electrically connected to the electronic controller; (photo detector 612 connected to the switching apparatus with control circuitry 414, see figures 4 and 6) and a section of optical fiber to transmit the optical output signal between the optical data transmitter and the photodetector ;(optical fiber between the transmitting base band unit and the photo detector 612 in the switching apparatus, see figures 3 and 6). (Motivation same as claim 1).
Regarding claim 18, the combination of Grasso and Kobayashi does not explicitly disclose the apparatus of claim 17, wherein the optical data transmitter is configured to cause the optical output signal to carry a dither tone, the control message being encoded in the dither tone; and wherein the photodetector is configured to detect the 
In a related field of endeavor, Margi discloses the apparatus of claim 17,wherein the optical data transmitter is configured to cause the optical output signal to carry a dither tone, the control message being encoded in the dither tone; (optical power detector 612 is configured to convert the portion of the incoming optical signal into an analog electrical signal and modulation detector 610 is configured to detect the modulation (dither tone) in the analog electrical signal and send the protection switching control signal to the switching apparatus with control circuitry 414, see paragraph 69 and figures 4 and 6)  and wherein the photodetector is configured to detect the dither tone in the optical output signal to enable the electronic controller to receive the control message; (modulation detector 610 is configured to detect the modulation (dither tone) in the analog electrical signal and send the protection switching control signal to the switching apparatus with control circuitry 414, see paragraph 69 and figures 4 and 6). (Motivation same as claim 1).

Claims 6, 7, 8 and 11 are rejected under 35 USC 103 as being unpatentable over Grasso et al; (US 5278686) in view of Kobayashi et al (US 2002/0105693) further in view of Magri et al (US 2018/0212700) and further in view of Ichimura et al (US 2017/0324471).
 receive data using a selected wavelength channel of the optical input signal; and reject signals corresponding to one or more other wavelength channels of the optical input signal.

In a related field of endeavor, Kobayashi discloses the apparatus of claim 1, wherein the optical data receiver is a tunable optical receiver ;( optical reception unit receiving plurality of wavelengths, see figure 5). (Motivation same as claim 1).

However the combination of Grasso, Kobayashi and Magri does not explicitly disclose configured to: receive data using a selected wavelength channel of the optical input signal; and reject signals corresponding to one or more other wavelength channels of the optical input signal.

In a related field of endeavor, Ichimura discloses configured to: receive data using a selected wavelength channel of the optical input signal ;(tunable band pass filter for receiving the selected wavelength channel λ0, see figure 2) and reject signals corresponding to one or more other wavelength channels of the optical input signal ;(band pas filter for rejecting the wavelength λ1, see figure 2).



Regarding claim 7, the combination of Grasso, Magri and Ichimura does not explicitly disclose Kobayashi discloses the apparatus of claim 6, wherein the optical data receiver comprises a tunable optical local-oscillator source.

In a related field of endeavor, Kobayashi discloses the apparatus of claim 6, wherein the optical data receiver comprises a tunable optical local-oscillator source ;( optical reception unit receiving plurality of wavelengths thus tunable local oscillator source; see figure 5). (Motivation same as claim 1).

Regarding claim 8, the combination of Grasso, Kobayashi and Magri does not explicitly disclose the apparatus of claim 6, wherein the optical data receiver comprises a tunable optical band-pass filter.

;(tunable band pass for receiving the selected wavelength channel λ0 and the rejecting the wavelength λ1, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the tunable band pass filter of Ichimura with Grasso Kobayashi and Magri for receiving and transmitting the selected wavelengths over a range of wavelengths and the motivation is to pass the selected wavelength channels.

Regarding claim 11, the combination of Grasso, Kobayashi and Magri does not explicitly disclose the apparatus of claim 1, wherein the optical data receiver is configured to signal the optical data transmitter in response to one or more of: a bit-error rate (BER) is greater than a fixed BER threshold value; a number of frames uncorrectable by the optical data receiver by applying a forward-error-correction code thereto is greater than a fixed threshold number ;unrecognizable organization of a received data stream; and duration of time during which the optical data receiver is unable to recognize the organization of the received data stream is greater than a fixed threshold time.


In a related field of endeavor, Ichimura discloses the apparatus of claim 1, wherein the optical data receiver is configured to signal the optical data transmitter in response to one or more of: a bit-error rate (BER) is greater than a fixed BER threshold value; a number of frames uncorrectable by the optical data receiver by applying a forward-error-correction code thereto is greater than a fixed threshold number ;unrecognizable organization of a received data stream;(Only one of the claim requirement is required to be considered by the Examiner) and duration of time during which the optical data receiver is unable to recognize the organization of the received data stream is greater than a fixed threshold time ;(for determining the failure in the working fiber there is a wait-to-response period (threshold) for determining the loss of power in the working fiber, see figure 3c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the failure detector of Ichimura with Grasso, Kobayashi and Magri to process the failure in the transmission and reception signals and the motivation is to process the failure signals for determining path failure.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Satyarthi et al (US 2020/0059712) discloses a system and method for synchronizing the path failure between the plurality nodes by using first and second controller, see figure 7.

b. Rao et al (US 2017/0338887) discloses system and apparatus for providing optical channel protection based in at least one of optical power status, OLDP status message or the digital fault status message, see figure 9.

c. Wan et al (US 20060291870) discloses combination of plurality of dither tones for detecting network parameters, see figure 1.

d. Ji et al (Optical performance monitoring techniques based on pilot tones for WDM network applications – 2004 attached) discloses optical performance monitoring techniques for use in the wavelength division multiplexing technique, see figure 2.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636